Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered April 10, 2003, which, to the extent appealed from, *395granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The 10-year-old plaintiff suffered personal injury when he was pushed into a hallway window while playing “tag.” Whatever the merit to the assertion that the window was improperly maintained and already broken, the playmate’s shove that propelled the infant plaintiff into the window constituted an unforeseeable intervening act, sufficiently attenuated from defendants’ conduct as to relieve them of liability (Pena v Schur, 245 AD2d 206 [1997], lv denied 91 NY2d 811 [1998]; see also Dantzler v New York City Hous. Auth., 269 AD2d 420 [2000], lv denied 96 NY2d 710 [2001]). Concur—Mazzarelli, J.P., Saxe, Sullivan, Friedman and Gonzalez, JJ.